Citation Nr: 0830815	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from September 1943 to October 1945; he died in 
April 2004.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Los Angeles, California, Regional Office 
(RO), which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  She 
perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  
The evidence currently on record is insufficient for the 
purpose of ascertaining whether the cause of the veteran's 
death is related to service or a service-connected 
disability.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A service-connected disability is one due to 
disease or injury incurred or aggravated in service (see 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303), or one that was 
caused or is aggravated by an already service-connected 
disability (see 38 C.F.R. § 3.310(a)).  

The record reflects that the veteran had active service from 
September 1943 to October 1945; he was awarded the Combat 
Infantry Badge and the Purple Heart.  

At the time of the veteran's death, service connection was in 
effect for trench foot, left, rated as 30 percent disabling; 
trench foot, right, rated as 30 percent disabling; post-
traumatic stress disorder (PTSD), rated as 10 percent 
disabling; and shrapnel wound, back, rated as 0 percent 
disabling.  The record indicates that the veteran died in 
April 2004, at the age of 79.  The Certificate of Death, 
dated in April 2004, shows that the immediate cause of death 
was attributed to pneumonia; no other significant conditions 
were noted.  No autopsy was performed.  

In her notice of disagreement, dated in October 2005, the 
appellant maintained that the veteran's service-connected 
bilateral foot conditions contributed to the development of 
pneumonia, which eventually led to his death.  The appellant 
argued that, as a result of the service-connected leg 
disabilities, the veteran had no feeling in his fee and he 
had very limited mobility, which caused him to be susceptible 
to pneumonia.  She further argued that the veteran was unable 
to detect pain and, as a result, he was unable to inform his 
care taker of the condition of the wounds on his feet.  The 
appellant maintained that, according to medical personnel, it 
was likely that the bacteria in the wounds on the veteran's 
feet led to the pneumonia; and, it is felt that this was 
compounded by the fact that he had limited mobility due to 
the residuals of the cold injury, causing him to be 
susceptible to pneumonia.  

The medical evidence of record shows that the veteran has 
received ongoing treatment for diabetic foot ulcers.  An 
April 2001 VA progress note indicates that the veteran was 
seen with complaints of feet pain from vascular diagnosis; it 
was noted that the veteran suffered frostbite since the 
1980's.  It was also noted that the veteran had a history of 
diabetes mellitus type II.  During a clinical visit in July 
2001, it was noted that the veteran had frostbite of the feet 
in WWII; he had pain in both feet since then, worse since he 
developed diabetes.  The examiner noted that the veteran was 
unable to walk too far due to pain.  The assessment was 
diabetes mellitus, type II; diabetic neuropathies; and 
history of frostbite.  Subsequently in December 2002, the 
examining physician noted that the veteran's diagnosis was 
gait instability secondary to multi-factorial etiologies, 
including peripheral neuropathy from old frostbite injury.  

VA has a duty to obtain a medical opinion when the record 
contains competent evidence of a current disability, 
indicates that such disability may be associated with active 
service, but does not contain sufficient information to make 
a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c) (4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Because it remains 
unclear just what role, if any, the veteran's service-
connected bilateral trench foot disorder played in his death, 
a medical opinion is needed to assist in making this 
important determination.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. 
§ 3.159(c) (4).  

The Board may consider only independent medical evidence to 
support its findings, and must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Clearly this matter involves a medical question, and 
the Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin, supra.  

In addition, the Board notes that recently, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the Court held that in a 
claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In this case, the RO's November 2004 
notice letter, issued well before Hupp was decided, does not 
provide notice consistent with this authority.  However, as 
the claim is being remanded for further development, the 
Board finds that the appellant should be provided with 
further VCAA notice to ensure compliance with the Hupp 
decision.  

Finally, in her substantive appeal (VA Form 9), the appellant 
requested a personal hearing before a Decision Review Officer 
so that she could provide additional evidence and oral 
testimony in support of her claim.  Such hearing has not yet 
been held, nor has the request been withdrawn.  The appellant 
should be scheduled for her requested hearing.  

Therefore, in order to ensure that the record is fully 
developed and comply with the appellant's due process rights, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:

1.  Prior to any further adjudication of 
the claim for service connection for the 
cause of the veteran's death, send the 
appellant another VCAA letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This additional letter 
should set forth a discussion of the 
criteria for demonstrating entitlement to 
DIC benefits, consistent with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.  The RO should schedule the appellant 
for a hearing before an RO Decision 
Review Officer.  A copy of the transcript 
should be placed in the claims file.  

3.  After the above development is 
completed, the RO should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner.  After his or 
her review, the examiner must opine as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the veteran's 
service-connected trench foot, left and 
right, contributed substantially or 
materially to death or were of such a 
nature as to aggravate the pneumonia that 
directly caused his death.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  The complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to the accord the appellant due 
process of law.  By this remand, the Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



